1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                     ***
      NATALIE RUISI,
4
                           Plaintiff,
5                                      2:20-cv-01544-JCM-VCF
      vs.                              ORDER
6     ARAMARK SPORTS AND ENTERTAINMENT
      SERVICES, LLC, et al.,
7
                           Defendants.
8
            Before the Court is Plaintiff’s Motion for Extension of Time of the Discovery Plan and Scheduling
9
     Order (ECF NO. 74).
10
            Accordingly,
11
            IT IS HEREBY ORDERED that any opposition to Plaintiff’s Motion for Extension of Time of the
12
     Discovery Plan and Scheduling Order (ECF NO. 74) must be filed on or before May 10, 2021. No reply
13
     needed.
14
            DATED this 4th day of May, 2021.
15
                                                                _________________________
16                                                              CAM FERENBACH
                                                                UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25
